Commission legislative programme and work programme for 2008 (debate)
The next item is the debate on the Commission Legislative and Work Programme for 2008.
President of the Commission. - Mr President, the next 12 months will be of vital importance to Europe for our future effectiveness, for our place in the world, for the confidence of our citizens in our ability to meet their expectations. We have every reason to be confident. The agreement on the Treaty of Lisbon was very welcome, but so too was the manner in which it was reached. There was a refusal to be distracted from the primary purpose of equipping the Union with the tools it needs for the future. There was a real determination to get down to business.
At the same time, our economic agenda has brought results in terms of growth and jobs, helping to offset the risks of added turbulence this year. We are tackling the big issues: from energy to migration, from employment to development aid, namely in Africa, and in just a few weeks we have an opportunity to underline our global leadership on the fight against climate change in Bali.
In short, the European Union is delivering. It was able to overcome the very difficult situation we faced in 2005. The twin-track strategy proposed by the Commission in 2006 has paid off, focusing on concrete results for citizens, and at the same time investing in a solution for the institutional settlement.
The Union, I believe, is on track for 2008. We need to use this to best effect, implementing our commitments, taking forward key proposals already on the table, keeping up the momentum with new initiatives and, at the same time, keeping long-term challenges on our radar screen. In addition, of course we must respect and promote the process of ratification of the Treaty and show citizens what the European Union can offer in the run-up to the European parliamentary elections of 2009.
I therefore welcome this opportunity to set out the Commission's contribution to a successful 2008 by presenting our Legislative and Work Programme for 2008. In doing so, I would like to thank the European Parliament for its active involvement in the work of developing this Programme. In particular the comprehensive summary report prepared by the Conference of Committee Chairmen and endorsed by the Conference of Presidents helped to shape our programme. Many Commission proposals are a direct match to the priorities set out in your summary report.
But first allow me a quick word on the implementation of the 2007 programme.
This time last year we discussed a targeted list of strategic initiatives for delivery this year. To cite just a few of the most visible initiatives, this has meant a series of key actions like the Strategic Energy Review, the recent proposals on labour migration, flexicurity, the wine market, market access.
By the end of next month, all the strategic initiatives will have been adopted, with just one exception. This is the Emissions Trading Directive, which I have decided to put back one month to January. The reason for this was to ensure no distraction from the crucial talks in Bali - where I want the European Union to appear united. It will also give us the time to finalise the consultations needed on how to realise the European Union's agreed targets on greenhouse gas and renewables. I am sure that you will agree that this makes sense and in fact that it can represent time that we gain because the preparation will allow, I am sure, a better possibility of a consensus with our Member States.
In addition to the strategic initiatives, we undertook to deliver a large number of priority initiatives over an 18-month period. Many of these are now coming forward. The coming weeks will see proposals on mortgage credit, Trade Defence Instruments and reducing CO2 emissions from cars. We should see a delivery rate of 70 % by year end and at, or close to, 100% by the end of the 18 months, next June.
2007 is also proving a crucial year in preparing for the future. In particular, next week we will launch a set of key proposals for the Union's economic and social future. The single market review will gear up the single market as a strong, innovative and competitive market, bringing direct benefits to consumers and entrepreneurs and positioning Europe to shape globalisation to best effect. Alongside this, we will adopt a vision on how to promote opportunities, access and solidarity in the Europe of the 21st century, to be backed up next year with a full communication on a modernised social agenda.
We will be paying particular attention to how we will be able to use the Treaty of Lisbon and its protocols to move forward on services of general interest, using these new opportunities to see how we can bring real added value to ensuring the role of these services in improving the quality of life of all Europeans.
I very much look forward to the reactions of the European Parliament and the Council to the internal market review and the social vision. I believe that, taken together, they give us the balance needed to move ahead in key areas of our economic and social agenda. They show that Europe has the right tools and offers the right platform for our citizens to adapt to and to shape globalisation.
Let me now focus on the Commission Legislative and Work Programme for 2008. This is our political programme for 2008. It sets out our main initiatives and builds on our commitment to provide added value to Europe's citizens. We have sought to strengthen both the policy content and the process.
As for 2007, the work programme for 2008 concentrates on a limited number of new policy initiatives, including 26 strategic initiatives grouped together in 12 packages, which the Commission commits to deliver during the year, and 61 priority initiatives, grouped together in 49 packages, to be delivered over a 12-month to 18-month period.
We will centre our initiatives in five areas, which are of direct relevance to everyone in Europe: growth and jobs, sustainable Europe, managing migration, putting the citizens first and Europe as a world partner. We are also determined to strengthen our commitment to better regulation with a guarantee to deliver what we promise.
We have noted with particular satisfaction that the European Parliament's summary report agrees with the key areas of central importance we identify for 2008. Close cooperation among institutions and Member States will be essential to realise our goals. For several of the areas mentioned in your report, concrete initiatives are either already adopted or planned to be adopted still in 2007.
For next year, I am pleased to be able to note the inclusion in the Programme of a number of initiatives highlighted as of particular interest to the European Parliament.
Just to list some of the key areas: the Lisbon Strategy for growth and jobs, which we agree remains central to our goals of a more prosperous, environmentally responsible and socially inclusive European Union; climate change, with this year's stress on mitigation, complemented by a new approach on adaptation; greening of the transport sector; a Small Business Act for SMEs (in fact it is a package of measures for SMEs); legislation to strengthen consumer protection regarding contractual rights and a new Consumer Scoreboard; better access to justice for citizens; improving the regulatory environment in Europe with a strategic review of better regulation.
On the bulk of our agenda there is a large degree of agreement between the Commission and Parliament on the need to act and on the way forward.
It is true that there are some suggestions in the summary report where we cannot give a definitive answer at this stage. For example, we are working actively on intellectual property and financial services, but feel that it is premature to fix now the form and level of ambition for specific initiatives.
On waste management, we would accommodate the issues you have raised through the Action Plan on better implementation of waste legislation, rather than a new initiative at this stage.
Let me make one point clear: what is not included in the list of new initiatives is not being neglected. The Commission's essential work of implementing Community law, of executing programmes, and of negotiating international agreements, will continue and is made more visible in other parts of the Programme's text. Also a new chapter on 'shaping new policies' seeks to reflect the multiannual nature of most of the activities of the Commission.
We have also inserted in the Work Programme the communication priorities, but have added a novelty in this respect: we propose a number of those priorities to the other institutions so that we can work together to promote them.
But this is not about centralisation - quite the contrary. We believe that a common understanding of priorities offers the springboard for 'going local', adapting communication to best fit different needs in different parts of the Union. We also believe that in this communication area partnership is crucial if we really want to connect Europe to its citizens.
The Commission looks forward to a lively and fruitful debate reflecting the strategic dimension of the Commission's work programme and a strong political message to our citizens. The year 2008 is indeed a crucial year for Europe. Together the European Commission and the European Parliament can build on our excellent work together in 2007, can make the difference and can make, I am sure, 2008 a great year for Europe.
(Applause)
Commission President, I would also like to extend a very warm welcome to the many members of the Commission who are present for this debate today.
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, may I start by saying to you, Commission President, that having heard your minatory words last year about the attendance of Members of this House, there are more Members than Commissioners in the Chamber today, and I trust that you have noted that fact with gratification. On behalf of the PPE-DE Group, may I also voice some words of encouragement: we encourage you, during the coming year - the crucial year for the ratification of the new Treaty - to utilise your Commission's most important competence, namely the right to bring forward legislative proposals for Europe, in a way which ensures that you address the issues of serious concern to citizens effectively and utilise the opportunities at your disposal to narrow the gap between citizens and the European Union.
We support your general approach as set forth in your programme, as well as the priorities you have chosen, from growth and jobs - whose success is crucial to underpin social cohesion in Europe - to many other detailed aspects, up to and including migration and research. My colleagues will focus on individual issues.
We welcome the fact that you have indeed taken up various proposals arising from the structured dialogue with the committees. We would like to see this dialogue being intensified even further. We would also welcome it if your planning were not only to cover the first few months of 2009 but were perhaps to encompass a two-year cycle which could be developed further on a year-by-year basis. What we feel is missing is an indicative time schedule, and we also see a gap between your programme and the budgetary procedure, which it would be sensible to close.
You intend to bring forward a total of 79 legislative initiatives and around the same number of non-legislative actions. If we look at this in terms of your stated intention to reduce bureaucracy, I am not sure whether you are genuinely serving that objective. The items of legislation whose repeal you have announced notably include many which would have expired anyway. To that extent, reducing bureaucracy is more about 'talking a good game' than achieving a real and effective objective.
Next year is the year of the new Treaty. You have the opportunity - and I am confident that this Treaty will come into force - to incorporate this Treaty into your programme already at this stage. The Treaty will bring in important new elements: operability, transparency and democracy. It will also bring in an element which is vital for us and to which I recommend you devote some attention, and that is the principle of subsidiarity. A new debate on subsidiarity is starting in Europe, and the main partner for that debate is you, Mr President, and your Commission.
A storm of protest erupted in some parts of Germany a few days ago over the issue of fruit and apple wines. I do not want to discuss the public reaction to this issue in detail, but let me say this, Mr President: what sort of spirit is at large in an administration which, at one bureaucratic stroke, obliterates regional traditions which go back hundreds of years, and does so in such a cold and insensitive way? There is a problem with this approach, and it is your problem, Mr President. It is a problem with your Commission. You now have an opportunity, in the spirit of the new Treaty, to create a new culture of subsidiarity. That is the opportunity - the great opportunity - for your Commission to achieve more consensus among the population at large, and it is an opportunity which we in the PPE-DE Group would expressly encourage you to seize with both hands.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, Commission President, Commissioners, ladies and gentlemen, may I also welcome you very warmly on behalf of my Group. Much of what the Commission President has said and which is included in this document meets with our approval. I would like to focus on two points which are crucial, in our view. These points are addressed at the end of your programme. I would have liked to see them included at the beginning, but their location in the text does not make them any less important.
The first point is communication. I can only endorse what Mr Nassauer has said. We must convey a clear message to citizens about what Europe is all about and what we are trying to achieve with our various legislative proposals; otherwise, we are wasting our time. I am very pleased with the approach to the issue of communication - which also lies in the hands of Madam Vice-President - and the proposals she has put forward, which envisage a joint approach with Parliament. However, it is also a question of the language we use when we communicate with citizens and how we convey the message about what we are trying to do.
Last year, we dealt with a number of items of legislation which improved the legal position of consumers, notably in telecommunications and other sectors. However, we have still not managed to convince our citizens satisfactorily that we are here for them and that we are not an elite group of people working away somewhere in Brussels. We need to do more here. I hope, Madam Vice-President, that you will be able to say a few words at the end of this debate about what you are planning in specific terms, for it is our common goal, and that is a message which we must convey in 2008 in particular.
There is another important sentence which is also to be found towards the end of the document. It talks about social problems and the social dimension of the EU in the context of globalisation, in particular jobs and migration and citizens' concerns. Unfortunately, Mr President, the document you have presented to us does not contain many answers to these questions. This is not just a matter for the Social Affairs Commissioner, who is also doing good work. This dimension must be addressed by the Commission as a whole. Indeed, it is a matter for the President of the Commission himself. He, too, must focus on achieving this social Europe.
There are many areas involved here, and I would like to cite just two of them. One of them is international trade. Is it not a scandal that there are still European companies which are reliant on child labour in India and other countries? What are we doing to tackle this? This situation creates fears here in Europe and exacerbates poverty. That is borne out by various studies: it exacerbates poverty in countries which are our trading partners. In other words, trade policy must also include a social dimension, perhaps by means of social clauses.
(Applause)
As to immigration policy, your document talks about 'an integrated approach to migration'. Would it not be better to say: 'no migration without integration'? Indeed, should the Commission not have been sending out a much clearer and unequivocal message here? Yesterday, we discussed this issue with Commissioner Frattini. His initial comments about the situation of the Roma population in Rome, for example, were not very encouraging. His statements yesterday were much clearer and more helpful. Is it not the case that the Roma issue is also one which we have often neglected, not only in the new Member States but in the old ones as well?
Mrs Merkel and Mr Sarkozy are saying 'no migration policy without integration policy'. Surely this is an approach which the Commission should have adopted long ago? I doubt that Mr Sarkozy and Mrs Merkel mean the same thing as we Social Democrats do when they talk about integration. Nonetheless, the basic message is absolutely correct and the Commission must adopt a much clearer approach here.
(Applause)
Combating right-wing extremism is therefore not only about addressing the issue on an ideological level; it is of course about social issues as well. Unemployment, social exclusion and anti-social elements are still present in our society and are being exploited by the extreme right in their campaign against Europe. For that reason, Europe and the European Commission must take action here.
My colleague Mr Schulz, the Chairman of the Socialist Group in the European Parliament, has often said that we want a social Europe. That is our primary goal and it should be the primary goal of this programme as well. You have said that we can make '2008 a great year for Europe'. We think that 2008 should be a great year for social Europe. My plea to you, Commission President, is this: please, take the lead in achieving this social Europe!
(Applause)
on behalf of the ALDE Group. - Mr President, this is a political programme which suits a year in which the pace of integration is going to quicken dramatically with the completion of the Reform Treaty process and the expansion of the Schengen and the euro zones.
But preparing for the bringing into force of the Treaty will be our principal task and here the Liberal Group have two principal concerns. First: that in building the area of freedom, security and justice the integration of the third pillar with the first should be as fast and comprehensive as possible.
And secondly, with relation to the CFSP, reaching a first class agreement between the Council, Commission and Parliament upon the setting up of the external service promises to be fairly exciting and quite tricky.
To explain and justify the Treaty to national parliaments and to public opinion, we ought to put greater stress on the social and cultural dimension of the single market, such as migration policy, as well as on the fight to combat climate change. These things will assist us to sell the Treaty.
The CAP Check should be directly associated with the future reform of the financial system through an expansion of a cofinancing of the CAP.
Finally, I should be grateful to hear the college's assessment of President Sarkozy's plan to establish a further 'Comité des Sages' to brood on the future of Europe.
on behalf of the Verts/ALE Group. - (FR) Mr President, President of the Commission, Commissioners, you have presented us with 26 strategic initiatives and 61 priority initiatives. I am not going to comment on all of them in four minutes. In debates of this kind it must always be borne in mind that the Commission has a responsibility and a quite special role to play in the Community decision-making process. It is you who have the monopoly on legislative initiatives and it is you who wield the power by screening the various amendments, whether they come from Parliament or from the Council. You have huge responsibility for the type of result that we are able to obtain as far as Community legislation is concerned. I can therefore assure you that, as ever, the Group of the Greens/European Free Alliance is probably the most united of all the political groups in its support for this Community procedure, because I believe that the Commission has been entrusted with a formidable task in having to confront not only national interests but also the sensitivities of the various national governments.
To get straight to the heart of the matter there are three points that I would like to raise. The first is energy policy: 2007 has been a big year. The Nobel Peace Prize was awarded and the March European Council adopted a number of objectives that in our view could have been more ambitious, but which we supported nevertheless. As you have pointed out, 2008 will now be a year for implementation. This is where some real vigilance will be called for on our part. We were really disappointed by the results on vehicle emissions. We believe that your approach to biofuels ignores the negative impact that this type of technology is having on our environment. We are of the view that in the second phase of emission permits we should be moving towards a bidding system rather than freely distributing what amount to nothing more than new financial assets. We are somewhat surprised that as far as the internalisation of transport policy costs is concerned you have only announced what amounts to no more than methodological studies. It appears to me that the economists have been debating this for at least 15 years and that the Commission could follow the example set by good national experience.
We also think that this thinking needs to be applied to all aspects of energy policy, and that you should resist the idea of making too much use of so-called 'soft' instruments in order to please different lobbies or to meet different governmental requests. We need to employ restrictive instruments because the example set by the car industry shows us that voluntary agreements do not really work. As regards renewable energies we do not believe it is a very good idea to introduce flexible arrangements between the Member States. Everyone should do their bit.
The second subject that I wish to raise concerns immigration policy. This is one area for which you have supreme responsibility. I recall the speech that Kofi Annan made to the European Parliament several years ago. It would be wonderful if the European Union could win the Nobel Peace Prize for a successful immigration policy. We are counting on you to see to it that such an immigration policy, which you have included in your work programme, and which has already commenced, does not result in the introduction of a common biometric passport for all Member States. I think that as well as creating a disastrous situation for people here, that would also damage the EU's credibility in the eyes of the rest of the world.
Finally, the last point I wish to raise - and this surprises me, Mr Barroso - is the fact that your programme does not include anything on the international financial markets. If you want the citizens of the Community, or at least a large majority of them, to be more positively disposed towards globalisation and its various issues then the European Union, and the Commission in particular, cannot dissociate itself from the situation in the financial markets, the continued investigation of tax havens and our inability to debate issues surrounding the exchange rates between the euro, the Chinese yuan and the dollar.
I believe that people are waiting for the European Union to deliver ambitious initiatives that will ensure that the financial markets operate for the benefit of the economy and society, not the other way round. I am reminded of the debates that Parliament held on this subject at the start of the current legislative period. Various people now appear to have lost all sight of this. For this reason it seems important to me that you should re-launch such an initiative with the backing of Parliament.
on behalf of the GUE/NGL Group. - (FR) Mr President, President of the Commission, Commissioners, ladies and gentlemen, along with my fellow Members I listened closely to what Mr Barroso said.
He set out the Commission's strategic objectives, with growth and employment naturally being at the top of the list of priorities.
Nevertheless, I noted that, as in the communication from the Commission, there was something singularly missing from his presentation and I would now like to ask the Commission President quite specifically about this.
Is it true that on 23 October the College of Commissioners debated a proposal that had been put by Mr Mandelson concerning European firms and businesses that had moved their production to third countries where wage levels were low? This proposal was possibly aimed at exempting the said companies from the anti-dumping duties that apply to products exported to the Union at prices that are significantly lower than their normal value.
Is it true that this proposal received a large measure of support and that the Commission is to take a formal decision on this subject after 5 December?
How do you respond to those who see in such a measure nothing more than a financial subsidy for relocating production? Would such a move not be totally inconsistent with those sections of the Commission communication that we are discussing here today, including the following:
Recent research shows that the main concern for EU citizens is 'the social dimension of the EU in the context of globalisation (in particular jobs and the fear of unemployment).' Or else: 'The global competitiveness agenda contributes to creating lasting growth and jobs at home.'
(FR) Why was there no mention either in your presentation or in the Commission communication of the legislative programme for 2008 or of any project relating to major political issues such as the promotion of employment in the EU, industrial policy and, more generally, the benefits that the Community can derive from the current phenomenon of globalisation?
Finally, is it true that, foreseeing the major disruption that such a subject could cause during a vote in Parliament, not to say in the Council, you are planning to bypass the legislators by opting for guidelines instead?
I believe that my Group is not the only one here hoping for a clear response from you to these questions, failing which each of us will have to consider what form of reaction would be the most appropriate. If you enjoyed the manner in which the House mobilised its efforts against the Bolkestein Directive then you will certainly love the outcry that will be caused by the Mandelson Regulation.
on behalf of the UEN Group. - Mr President, with your permission, I would like to start my speech in Irish.
(GA) I approve of the Commission's projected legislative and work programme. The Commission is aiming above all to promote job creation and development in Europe; to make the EU come to grips with the problem of climate change; to bring about a common policy on migration; to give pride of place to EU citizens; and to ensure that the EU acts as a force for good all over the world.
And of course the whole issue of globalisation is one that will concentrate our minds over the next number of years - not just in the short term for 2008 - and I welcome the initiatives taken in particular by the Commission to prepare Europe to deal with the effects and impacts, both positive and negative, of what globalisation will mean.
We can see around the world that there is a threat to democracy also, and the actions that we must take with regard to ensuring that we can best deliver not just aid and assistance to those who are in trouble but also the promotion of the values of democracy, the rule of law, the separation of powers. We have seen in recent weeks that Pakistan, Georgia and other parts of the world are suffering from new forms of resistance towards democratic controls, new threats regarding the freedom of the press, and, most importantly of all, the annihilation of the will of the people to be heard and to be recognised within those networks.
In particular, the continuing crisis around the world - particularly in the developing world with regard to the AIDS, HIV and other areas - requires us to be more imaginative and innovative in how best we can deal with these areas.
But one issue in particular concerns me as we look to the future, in particular the short-term future, and that is the whole question of taxation within the European Union. Many of us have grave concerns with regard to proposals coming forward from the Commission concerning corporation tax, the common consolidated base for corporation tax and, in particular, the relentless desire of certain Commissioners to drive forward the proposal which we - I and others in this House - believe the Commission does not have the legislative or legal basis to move forward on.
I am delighted that the Lisbon Reform Treaty has ensured that the issues of taxation still require unanimity. I am delighted at the fact that no changes can be made without the 27 governments agreeing.
There is a place in Europe for ensuring that there is competition, not just in economic and in environmental terms, but also in the whole area of taxation. This tax competition is healthy, and we must be given assurances that any proposals coming forward will not have a negative impact with regard to economic growth and employment growth, which is so necessary for the peoples of Europe. Even if you look at America there is tax competition within the states and it appears to be working extremely well there.
The last point that I would make is that, as we look to the future and move forward, the peoples of Europe are not asking for more bureaucracy, they are not asking for more regulation. They are asking for vision and a rapid response to the real problems that they face on a day-to-day basis, not some abstract ideologies from an ancient past which I hope we have left behind us.
on behalf of the IND/DEM Group. - (DA) Mr President, there is an election in Denmark today. I hope that the new Danish Parliament will have members who take the trouble to read the Commission's annual programme and the EU legislative proposals and consider them. For it is the EU that determines our laws, and it is sad to have experienced an election battle where the formulation of laws is simply not debated. Instead, in Denmark there have been discussions concerning municipal and regional matters such as food at playschools, education and hospitals. The Danish input into the legislative process within the EU is not being discussed amongst the elected people's representatives; democracy is being drained as a form of government.
The Commission's annual programme should ideally be distributed for consideration by all the specialist committees within all the national parliaments and, in connection with this, all parties should take a position on what should be legislated at EU level and what should be kept under national jurisdiction. Proximity and necessity controls - or subsidiarity and proportionality to use EU jargon - should be considered by the national parliaments, first in connection with the annual programme and then subsequently when the Commission submits the various legislative proposals. This could connect the national parliaments with the EU and give citizens the opportunity to be involved before they receive a decree from Brussels, which has also promised to comply with the recommendations of the national parliaments, yet very few come. The national parliaments are asleep on the job, and it is depressing for those of us who are fighting for them, but it is good to see so many Commissioners at once.
Mr President, the work programme presented here shows exactly how easily official Europe bandies about the crucial term 'subsidiarity'.
The Commission thus assumes, entirely in keeping with Mr Frattini's earlier initiatives, definitive jurisdiction over the legal aspect of labour migration, whereas in my view it is solely the remit of the Member States.
The Commission is putting pressure on European citizens with what I see as an extremely debatable response to the demographic challenges of another mass influx of workers from non-European countries, for which there is not the slightest democratic support or agreement from our own European citizens.
Let me be very clear about this: a new wave of immigration, even a legal one, with everything that accompanies a continuing migration and the so-called reunification of families, will make the existing and already very serious integration problems even worse, to say nothing of the brain drain that we are apparently shamelessly allowing to the detriment of the countries of origin.
This is at a time - and I want to emphasise this - when there are already millions and millions of former immigrants of non-European origin in Europe, some already third or even fourth generation, who are still unemployed and have barely educated themselves to the point where they can be integrated, let alone assimilated: a proletariat on social security.
It is remarkable that the Commission has also taken it upon itself to get involved in the education policy of the Member States. The communication on 'Communicating Europe in Partnership', to which this work programme refers, actually states that the Commission will examine how schools could best provide students with the key competences, and how school communities can help prepare young people to be
responsible citizens, in line with fundamental European values. I wonder: will enlightened European Mandarins in the future tell us how we must think, how we must behave? Is 'Big Brother Europe' already so close at hand?
The Commission claims to put its own European citizens first, but in reality it frequently behaves like an emperor or keizer-koster; often ready with the lecturing finger and wagging head of a frustrated teacher. Mr Barroso himself came to the Netherlands earlier this year to tell the Dutch that that is quite enough now, that they had better not worry about a referendum and that it is high time for them to accept the principles of the European Constitution.
In this way these same great European democrats make every effort to ensure that our citizens do not have the chance to express their opinions regarding both the pseudo-Constitution and the possible accession of Turkey. Regarding my own country, Mr Barroso, together with other European Mandarins, is happy to come and tell us what to do about the problems between Flanders and Wallonia, while not even bothering to find out what is happening on the ground.
In conclusion, and I fear this is not the first time I have said this in this Hemicycle, nor must it be the last, this official Europe apparently does not provide for democracy, does not provide for subsidiarity, does not provide a clear and sharp delineation of powers between Europe and the Member States. For this reason it also does not surprise me that this so-called Reform Treaty is, apart from a few cosmetic alterations, identical to the former Constitution and is therefore only a disguised version of this totally illegible, dark and veiled document that renders the normal functioning of citizen-controlled democracy out of the question.
(DE) Mr President, o sonho europeo, the European dream, der Europäische Traum! I think that the vast majority of Europeans have a fairly clear idea and generally agree on what this should be. That being the case, why is there so much mistrust directed towards the Commission in so many countries? You say that it has to do with communication. However, a great many citizens, even those who only consider these problems in passing, are saying, no, it has to do with the specific projects, and it has to do with the Lisbon Strategy and its obvious failure to date.
Mr Swoboda says that the social dimension is missing and I must admit that on this issue, he is right. However, at the same time, Mr Duff has said that the social dimension of the Constitutional Treaty - my apologies, you call it the Reform Treaty - must be the focal point. That is all very well, but where does it say anything about the social dimension there? In which form is this Treaty actually readable, and where in this Treaty does it say anything about basic democratic principles such as the separation of powers? If you actually did what you said and what you apparently intend - namely to convey the message effectively and implement your intentions in a way which is verifiable in hard data - communication would become far less of a problem.
The President of the European Court of Auditors offered you a very clear starting point yesterday evening. He mentioned very specific numbers for the first time: EUR 4 billion incorrectly disbursed from the Structural Funds alone. Let me quote from his speech: 'The most frequent errors were claims for ineligible expenditure and failure to carry out tender procedures as well as a lack of evidence to support the calculation of overheads or the staff costs involved. The supervisory and control systems in the Member States were generally ineffective or moderately effective, and the Commission maintains only a moderately effective supervision of their functioning.'
You need to take action. Please do not attempt to improve communication about what you are not doing! That is bound to go wrong.
President of the Commission. - Mr President, I should like to thank all the groups for their very interesting and challenging comments. Let me first try to answer some specific issues, and then I shall make some general comments.
I should like to thank Mr Nassauer for the general support he gave to our priorities. Regarding the main issue - subsidiarity - he mentioned, let me say that we are as committed as he to the goal he has set, more precisely: to create a new culture of subsidiarity in Europe and to give our own example. I really am committed to that. I am not pretending that we are perfect. Sometimes it is difficult to change old habits, but we are moving in the right direction. When there are mistakes, which sometimes happens, then we try to correct them. The recent case we mentioned regarding the Apfelwein is a good example of that, and we should accept that sometimes we cannot foresee all the consequences of the regulations we are preparing.
I want to assure you that I and the college that is present here are committed to subsidiarity. In all our initiatives we are now looking at the need for a specific legislative initiative - the impact assessment and the quality of our proposals - and we try to do it that way.
Let me just highlight that, out of the 26 strategic initiatives I have announced, only 8 are of a legislative nature; out of 61 priority initiatives, only 28 are of a legislative nature; out of 87, only 36 are of a legislative nature in general. On top of this, we will withdraw 30 pieces of legislation.
However, the point I want to make to you is the following: when we speak about the new culture of subsidiarity, I need your help to explain to our citizens that this is in order to strengthen the European Union, not to weaken it; in order to make the institutions more democratic and more accountable, and not to give in to those who are attacking Europe and the European Union in a populist, demagogic way. This is not the way I see subsidiarity. Sometimes, in some of our Member States, people say that, because of subsidiarity, the Commission or the European Parliament should not come forward with this kind of programme because this goes against subsidiarity. In fact, if what they do not want is the European Union to act when European action is needed, then I do not agree that this is indeed in favour of subsidiarity.
To give you a recent example: in March the European Council adopted, as you know, some very important ideas for energy and the environment, namely protection against climate change. For instance, we adopted the general principles of unbundling. This was a decision of the European Council. However, I have sometimes heard some Member States state that the Commission should not insist on unbundling, because this is against the principle of subsidiarity. I do not agree with this, and I have to say so. It is, in fact, resistance to an important European movement that is in favour of creating a real internal market for energy and of having a very strong policy against climate change. This is not in favour of subsidiarity.
This is the point where we need your help. We need your help to explain when the European Union action is needed, and to be critical of us when you think that European action is not needed, so that we should, if necessary, scrap some legislation.
I will come back to Mr Swoboda's point on communication later, but I think he is right. In fact, I, together with Vice-President Wallström and the whole college, are working on this. But the basic idea is, precisely, partnerships. Let us be honest about this. We cannot do everything by ourselves. When I say 'we', I mean the European institutions - the Commission and the European Parliament. We need the active involvement of leaders at all levels - national and regional. This is important for subsidiarity. For instance, the Länder in Germany, the regions in most of our Member States, are critically important, and my college and I have been all over Europe in the national parliaments, sometimes in the different regions, explaining. I was recently in Poland, saying this very clearly, saying that Europe is not them in Brussels or Strasbourg: Europe is us, all over Europe, and this is a collective responsibility. That is, once again, a change of paradigm, because if you want to motivate the citizens for the European idea, we have to share with them those priorities and not just think about 'some people in Brussels or in Strasbourg' telling the other citizens what they should or should not do.
We have mentioned the social dimension. I could not, of course, highlight all the points. Let me just tell you that in our programme there are many legislative and non-legislative initiatives in this area. Most importantly, we will conclude the work on stock-taking of European society with the vision of how to promote opportunities, access and solidarity in the Europe of the 21st century. This will pave the way for a new social agenda and provide the framework for a dynamic and modern approach to the contribution of European Union policy to European society today.
The Commission will also submit proposals to amend the European Works Council Directive in order for them to anticipate and accompany restructuring. Another piece of legislation will concern the conditions of pregnant women, aiming at improving existing maternity protection provisions with a view to reconciling professional, private and family life.
An initiative will concern the deepening of the open method of coordination in the areas of social protection and social inclusion. This will be accompanied by a recommendation on active inclusion of people furthest from the labour market, concentrating on three pillars: job opportunities and vocational training, income support, and better access to quality services. This takes place in the context of the overall Lisbon strategy for growth and jobs.
Finally, the Commission will adopt the communication on anticipating and managing change, launching the second phase of consultation of European social partners on anticipating company restructuring. Just to give you some examples that we are indeed committed to the social agenda in Europe.
Mr Duff, as regards the need to ratify the Treaty, as you understand, I fully share that priority, and I think, precisely, that the social and cultural dimension of Europe should be highlighted. I am doing my best in this matter, trying to explain that in Europe we need a strong internal market, but Europe is more than a market, and I think you can agree that this is also a shared commitment.
Regarding the 'Wise Men's Group' proposal of President Sarkozy, about which you have asked for my opinion, the Commission has discussed this issue. We are, naturally, in favour of any initiative that promotes debate and reflection on the future of Europe. As real democrats we like debate. That is perhaps our tropisme, but we like debate, we like ideas and the exchange of ideas. So I think that President Sarkozy's initiative should be seen as part of the promotion of such debate and reflection. However, the Commission is keen to make sure that this initiative, if it were to be approved by the European Council, does not undermine our efforts to build on the success of the Lisbon Treaty and, most of all, does not undermine its certification.
We must be clear about this. That is why we think that this group, in the event of approval by the European Council, should not engage in a new institutional debate. I do not think it would be wise to do this, so I will ask the 'Wise Men' (and women, hopefully!) to be wise enough not to open new institutional debates, but rather to concentrate on a vision for Europe in 20 or 30 years' time. This is important, and why should we not have a good debate on this?
We should not, either, engage in a negative debate about the geographical limits of the borders of Europe. This could be divisive, and it should not undermine our ongoing processes at European level, such as the budgetary review and normal conduct of enlargement negotiations. It is important because of defending institutions. We are for all kinds of debate, but let us be honest: we have institutions. We have the European Parliament, we have the Commission, we have the European Council and, in the end, the institutions are responsible - not wise men or, as we would prefer maybe to say, 'the bright kids' - and what they could bring as a stimulus to our debate.
We also believe that the timing of the report of such a group should be given careful consideration; the end of 2009 seems appropriate.
(FR) Mr Jonckheer, thank you for your comments, especially as regards the Community method and the Greens' support for it. We shall be very mindful of this. You will doubtless have noticed that during the debate on the Reform Treaty - the Lisbon Treaty - certain attempts were made to dilute the Community process. The Commission, which had cooperated effectively with Parliament, managed to avoid anything that could challenge the principles of the Community system.
You said that 2007 has been an important year for the 'great cause', namely the challenge of climate change, and we in the Commission and in the European Union are proud to have contributed to this effort. Indeed, the Commission's Green Paper provided the basis for the agreement that was eventually reached at the March European Council. The European Union can be proud of having taken the lead in this area and it intends to continue its efforts in this direction, especially with the forthcoming Bali Conference and in the wake of major recent meetings such as the High-Level Event in New York and the G8 at Heiligendamm, which also proved decisive. It will do this with a view to launching a process that, by the time of the Copenhagen meeting in 2009, will lead - we hope - to the establishment of a post-Kyoto regime by 2012. This really is an ambitious target. In any event, we are aware that we need to motivate our other partners in this direction.
Turning to the issue of migration you say that the European Union should be awarded the Nobel Peace Prize. It could also be similarly recognised for its activities in other areas, too. In fact, I think that the European Union has long merited a Nobel Peace Prize, for when it comes to the experience of peace in the world there are few regions better qualified than the European Community, now the European Union. Let me give you an example. This month I am going to Singapore to take part in the ASEAN Summit and the Association invited me because it is seeking inspiration, based on our experience of regional integration, to work for peace, economic growth and social development. We should be proud to be an example to others in the world and this is something that we are working at continuously.
On the subject of migration I wish to reply here to several questions that have been raised by Members of this Parliament. I have said this repeatedly and I say it again here: I find that it is absurd to have to deal with 27 migration policies in Europe. We have an integrated area here and we therefore need to have a common approach. Now let us be clear: some Member States are against it. However, we shall persist, for in an integrated area there is a greater probability of being confronted with problems of the kind that Italy has had to face recently, including that posed by certain citizens from Romania. We need more immigration in Europe, not less: that is the truth of the matter.
That is why we are calling for an immigration policy that is responsible and that is based on two key aspects. Firstly, we have to be resolute when it comes to security by openly combating all forms of exploitation in the workplace and by eliminating the illegal labour market. For this reason we fully support the initiative put forward by Vice-President Frattini for a directive that will criminalise the employment of persons residing illegally in EU territory, the objective being to prevent the exploitation of such workers and to crack down on the criminal networks involved. We have to deal firmly with illegal immigration and with all types of activities that act as a cover for certain networks that are often nothing more than criminal gangs, for these groups are not only connected with illegal immigration but also with drug dealing, human trafficking and other forms of organised crime.
At the same time we need to adopt an open, generous and united approach to the problem of how to integrate, first and foremost, those who are Community citizens and then, more generally, those who belong to the various migrant groups. We need to have the courage to say that this is a task that has to be shared out. The role of the European institutions is to put the framework in place, but when it comes to the practical side of things who will take care of the actual integration process on the ground? Not the European Parliament and not the Commission, but the national governments, the regions, the local authorities, the NGOs and sometimes even the churches, indeed everyone who has a presence on the ground and who has a duty to improve integration. All this is a major challenge.
You mentioned Kofi Annan. I have discussed this matter with him on several occasions. If there is one area that is poorly regulated on a global scale it is migration. We have laid down certain organisational principles for world trade and indeed for the environment, too. It is astonishing to note that migration, which is one of the greatest challenges the world has to face, is one area where organisation is lacking on an international level. I support your proposal that we in the European Union -precisely because we are a special case when it comes to integration and freedom of movement - should double our efforts to promote certain principles because Europe and the wider world are currently facing real threats in the form of xenophobia, populist movements and negative forces from the past that are opposed to those principles that we uphold, namely humanism and hospitality. We have to steer well clear of extremist positions and must work towards a rational, fair and progressive approach.
(Applause)
Mr Wurtz, you asked a number of questions about trade protection instruments. First of all, I referred to these instruments in my speech by saying that we would very soon be introducing several initiatives in this area. Let me say to you that we are very much in favour of establishing effective mechanisms for safeguarding our commercial interests and providing protection against unfair practices. It is for this reason that we are presently looking at various ways of making these instruments more effective. What is more, we shall do this in a transparent fashion. A major consultation has just taken place with a view to ensuring that our businesses, especially the SMEs, are better equipped to cope with international competition. We intend to take the relevant decisions in this area in December.
It should be recognised that Europe's businesses are the most international in the world. European production and distribution chains have now been established in every corner of the planet and are not merely restricted to the Member States. We believe that this business presence on the global stage is a source of competitiveness and growth for the European economy and for European jobs. I can assure you that we have no intention of rewarding or subsidising European companies that decide to relocate to third countries or set up part of their production facilities there. However, I will be completely honest with you in saying that we are not going to sanction or punish the European companies that are the most global and the most competitive in the world. We therefore need trade protection instruments that are both solid and transparent. We shall be reviewing our trade protection instruments with a view to introducing stronger measures - and indeed it will never be our intention to weaken them - by adapting them, obviously, to the new realities of globalisation.
I am not going to dwell on the topic of globalisation. I shall be back here again tomorrow to discuss the document that we presented to the last European Council, and to the Community at large, on bringing added value to Europe and on the means for shaping globalisation to best effect. We are very aware of the need to defend European interests around the world, to protect our interests without resorting to protectionism, to comprehend and to have the courage to say to the people of Europe that if we in Europe close our doors we will be the first ones to suffer. It will not be easy but it has to be done. Europe is the world's largest exporter. It would be self-defeating and against our own interests if we were to go down the road of protectionism. The important thing is to work out how to keep our doors open without being naïve, how to maintain and even extend the opening-up of the global markets while at the same time defending our own interests, and this includes taking account of our concerns for the employment sector.
Mr Crowley, thank you also for your support for our general programme. About the specific point - I know it is a worry and concern for you - let me be clear about the initiatives on taxation.
As you know, the Commission has been working for some time on the issue of a common consolidated tax base. This is a very complex area and views are very different between Member States. I know well the sensitivity in Ireland. I also know the sensitivity in other Member States. As is usual practice, the Commission is carrying out an impact assessment to analyse the issues and to look at the likely impact of different possible solutions before making any formal proposals. All of this is public knowledge and it is entirely appropriate that the Commission refers to this in the work programme for 2008.
But I agree with you that it is clear that unanimity is in the Reform Treaty as the rule for any legislation on these issues of taxation. So I believe that your concerns are well taken on board.
I think I have reacted to most of your interesting remarks. Let me just say that I, of course, concentrated on the most, let us say, polemic issues. What I want to say is that we could see here a degree of consensus about Europe. A consensus that I believe is stronger between the institutions, also with the natural differences between political families and I hope also consensus between the different parts of our very diverse Union.
This, I think, is not the lowest common denominator consensus. It is mainly the result of three factors. First, many of the challenges facing us today are impossible to contest. The imperatives of climate change, the realities of migration, and the risk of worldwide poverty: all these are clear challenges. And you can be from the left, the right or the centre, you can be from the north or south of Europe, from the old Member States or new Member States, from small or big Member States, yet these are common challenges that only together we can face.
Second, we are making it progressively clear that the European Union is central to resolving these issues. Action by individual Member States can only go so far but it becomes more and more obvious that the European dimension is indispensable.
Of course we have to see what is the appropriate level of using the European dimension - the subsidiarity issue that was raised by some of you - but I think that we can agree that even the biggest Member States alone cannot face all those challenges and that we need some level of European commitment.
Finally, I believe the effort all the institutions have put into dialogue and cooperation is paying off. We are wasting less of our energies in scoring points against each other and more on focussing on how to serve our citizens - and always putting the emphasis on the citizens. A strong Union, yes, but a strong Union not for the sake of the institutions themselves, but a strong Union to deliver concrete results for our citizens: this is our programme. I think that, 50 years on, the genius of the founding fathers in creating our unique mix of institutions is as strong as ever.
So, I very much look forward to working closely with Parliament as we carry forward proposals on the table into action, as we crystallise our thinking into concrete measures and as we develop our new agenda for the future.
On my own behalf and on behalf of all the college, I want to tell you that we really want to have a working, loyal and dynamic interaction with Parliament.
(Applause)
Growth and jobs
on behalf of the PPE-DE Group. - Mr President, I would like to address the Commission's agenda, particularly in the economic sector, not only because this is the area where the Committee on Economic and Monetary Affairs' interest mostly lies, but it is also of vital importance to the Lisbon Strategy.
The Commission must keep its active role in building a genuine single market for financial services. It is topical for a good reason. Firstly, the recent financial turmoil has underlined the importance of sound financial regulation. Secondly, the financial world is more and more intertwined. We must be able to build convergence with our main allies overseas. Transatlantic Market initiatives started a very important process which is especially critical to the capital markets.
A few years ago a groundbreaking legislative process in the form of the Lamfalussy procedure was successfully introduced. The Lamfalussy procedure is the first attempt to shift widely to delegated legislation in the EU. Even though the first experiences from this procedure are positive, it is crucial to keep on building trust between institutions. The working relations between the European Parliament and the European Commission in this process are very important.
As for the follow-up, firstly, the Lamfalussy procedure is basically a sound process that is welcomed by stakeholders. It is also in its early stages. It is developing all the time. Therefore no overhaul is appropriate at this point, nor is it the wish of most stakeholders. Rather we need targeted improvements - particularly Level 3 Committees - there is a lot of scope for improvement in their international cooperation, to challenge each other and explain.
Finally, I would like to say about tax-related issues that the Commission should keep its active role. Even though taxation might seem a bit difficult, and we all know that it is still beyond unanimity, we must be very courageous in putting forward action in this area.
Enhanced cooperation is a good innovation and the other items of the Commission's agenda in the field of tax are also very important.
on behalf of the PSE Group. - (FR) Mr President, President of the Commission, I believe that the people of Europe have very high expectations when it comes to the social dimension of European integration and that the strengthening of this social pillar is the weak link, if not to say the missing link, in the Commission's strategy.
We need to stop opposing the strategy for growth, the establishment of the single market and the strengthening of the social pillar. This is a key factor for the support of the peoples of Europe and it is also, quite simply, an essential condition for the success of the Lisbon Strategy and for strengthening the competitiveness and economic efficiency of the European Union.
In this respect there is a striking contrast with the awareness of the challenges posed by climate change, which effectively seemed to stem from last year's spring summit, and indeed the priorities laid down in the Commission's work programme contain more than a trace of this. We are a long way from displaying the same enthusiasm when it comes to meeting the challenges posed by social inclusion and the need to create a Europe that works for everyone, a Europe capable of promoting not just more jobs but better jobs too.
There are declarations of intent and there are various references here and there, in the introduction and in the preamble, but these scarcely figure in the action programme, nor are they included in the legislative initiatives.
Take, for example, lifelong learning, which is mentioned and which, as an accessory to the success of the new policy for the reform of the labour market, is essential if we want to have a fair and efficient system of 'flexicurity'. However, there is no grand ambitious programme, something the equivalent, for example, of the old Erasmus scheme, which is not only bearing fruit but has also proved a very effective link via which EU citizens can recognise and acknowledge the work of the European Union.
When it comes to combating social exclusion and poverty, and promoting social protection, the proposals for action are essentially limited to non-legislative initiatives.
We also regret the absence of any progress on the Working Time Directive and Part-Time Work Directive. Similarly, in the area of taxation, we cannot but note that for want of an initiative on a genuine corporate tax base - which is something that Parliament has been advocating and which the Commissioner concerned was working on - we are still not moving towards a more equitable single market in this particular respect.
Finally, we are impatiently waiting for two initiatives that you announced. The first concerns the review of the European Works Council Directive, which Parliament has been calling for since 2001, and the second, which you mentioned, concerns maternity leave.
I would like to conclude by referring to two examples of deadlock that seem to us to be absolutely incomprehensible and unacceptable: they relate firstly to services of general economic interest and secondly to social services of general interest.
After so many White Papers, Green Papers, announcements, disputes before the Court of Justice and a number of clear and repeated demands from the Committee of the Regions and the Economic and Social Committee, and even though a consensus was reached between the Member States in the Council on including a new article in the Lisbon Treaty to provide a clear basis for a legislative initiative - in codecision with Parliament - on public services, which are services of general interest, there is still no concrete proposal forthcoming.
Public services lie at the heart of our social model. The people of Europe are waiting for clarification that competition rules and single market rules will not suddenly just be imposed on them. Mr President, you should present an initiative to Parliament on this issue.
on behalf of the ALDE Group. - Mr President, I welcome many aspects of the Commission programme. In particular, I am delighted to see the Commission's commitment to bring forward a specific horizontal directive under Article 13 to combat discrimination in access to goods and services, although perhaps I would have preferred to see specific directives in all sectors. However, I do welcome it. This is something I and many other colleagues have been calling for, and I look forward to working with the Commission closely on this.
I also welcome the Commission's commitment to a communication on hospital-acquired infections. We need to work towards a code of practice at European level to ensure best practice is shared and standards are raised, given the stark differences that exist between Member States. I would also like to see an amendment to the 2000 Biological Agents Directive to protect health workers from contracting HIV and hepatitis C from needle stick injuries. There are over one million such injuries across the EU each year, and I am disappointed that there is no action planned in this 2008 work programme. I would urge the Commission to bring forward that amendment as soon as possible in line with the Parliament's request.
I would also say, under health and safety legislation, that I am pleased that you are committed to having impact assessments before any new legislation is brought forward. But I urge you to make sure that you look at the implementation of current legislation as well.
on behalf of the UEN Group. - (PL) Mr President, I am delighted at the prominence given to energy policy in the Commission's plans. I would nonetheless like to draw attention to the need to achieve a balance between environmental and strategic aims. It is very easy to impose new environmental taxes, and easy to demand better environmental standards for construction and industry, but this will not, however, resolve the problem of our energy security. Political measures aimed at energy solidarity in a crisis are required.
The principles of the common market should be urgently applied to energy proprietors who also control distribution. This is particularly important if the proprietors hail from third countries, such as Russia, where the principle of subsidiarity is not applied in the area of foreign investments.
Countries at risk of economic blackmail will be more inclined to bear the cost of environmental programmes if the latter go hand in hand with strategic solutions vital to Europe's energy security. I remain under the impression that we have failed to achieve a balance in this area.
on behalf of the IND/DEM Group. - Mr President, Mr Barroso this morning sounds rather like a bad First World War general: let us do the same thing we did last week, even though it did not work.
There is absolutely no recognition that the model simply is not working. I mean, how could he talk about growth and jobs without acknowledging that this wonderful, fabled Lisbon Strategy has been a total disaster? We have not achieved a single one of the objectives. And yet we talk about growth and jobs, but what are we going to do? Are we going to deregulate? Are we going to lift the burden off business? No, nothing of the kind.
I wonder how he has got the front to talk about a sustainable Europe when we still have the same common fisheries policy, we are still throwing back, dead, up to 50% of the fish we catch and yet we are going to stick with the quota system.
But perhaps my favourite is the idea that this Commission programme is going to put the citizens first. That is laughable! If you wanted to put the citizens first, you would respect their opinions. You would have listened to what the French and Dutch said and you would give them, with this new Treaty, the opportunity, in free and fair and open referendums, to see whether they share with you the same vision for the future of Europe.
But you are doing none of that. You are burying your heads in the sand. You are pretending it is not happening and you are actually destroying your own European Union because the whole thing falls further into public contempt.
(HU) Thank you for the floor, Mr President. Ladies and gentlemen, the members of the EPP-ED Group who are concerned with budgetary matters have essentially been happy to approve the Commission's plans for 2008, and Mr Barroso has formulated a clear message that reflects political commitment. However, the work programme itself is rather an endless wish-list. If we were to debate the legislative programme and annual political strategy right at the start of the year, drawing them together, then the budget could be shaped to our goals, and not the goals to the budget.
Parliament is committed to the Galileo programme and the European Institute of Technology and expects the Commission and the Council to make a decision on these matters that serves to benefit European citizens. Finally, I would like to emphasise that the Commission not only serves growth and job creation through many programmes but also uses taxpayers' money responsibly and demands similar responsibility from the Member States.
I approve of the fact that, in the event of serious abuse, the Commission is prepared to suspend payments to the Member State in question. Hopefully, this painful step will not need to be taken but everyone, governments and European citizens, should know that the aim of aid is to develop under-developed regions, and that growth and job creation do not constitute an increase in the bank balances of smooth operators and spongers. The Commission can also count on the strong support and cooperation of Parliament in this area. Thank you for your attention.
(PL) Mr President, I am glad that matters relating to growth and employment head the list of the European Commission's priorities for 2008.
This is evidence of an understanding that full employment and preservation of the wide range of social services characteristic of the European social model cannot be achieved without swift and sustainable growth. Unfortunately, the Commission's document is disappointing because it lacks detail. The situation will not be improved simply by repeated reference to mantras such as 'the knowledge society' and 'flexicurity', whilst the Lisbon Strategy remains largely confined to paper.
Specific and more determined action is required, so as to encourage European societies to be more active on the labour market, remove barriers within the single market, notably in the area of the free movement of labour and services, and create more favourable conditions for entrepreneurs.
Europe is a world leader in terms of social and environmental protection. Europe's potential for growth is too low, however, and will not enable it to retain its position. Action should focus mainly on developing education, and increasing flexibility and readiness for work. We must move away from a paternalistic social policy that perpetuates inactivity towards a social policy that rewards activity on the labour market.
The common currency has an important role to play in the creation of economic competition. I welcome the enlargement of the euro zone to include Slovenia, Cyprus and Malta. The discriminatory treatment meted out to certain new Member States endeavouring to join the euro zone should be cause for concern, however. Lithuania is a case in point. Any recurrence of such errors in the future could be detrimental above all for the eurozone.
We trust that the European Commission will present us with specific proposals regarding support for employment and growth, so as to ensure a high and constantly rising standard of living in a united Europe.
(DE) Mr President, President of the Commission, ladies and gentlemen, as far as the PPE-DE Group is concerned, the objectives for the coming year in the field of the internal market and consumer protection are very clear. Firstly, we want to see the completion of the internal market through the removal of remaining barriers and obstacles. That is why, Mr Kyprianou, we welcome your proposal for a health services directive, based on Article 95, which would adopt a very broad-brush approach to the health sector. We also welcome the fact that Mr McCreevy and his Directorate-General will be looking at further aspects of public procurement as a follow-up to the Services Directive.
Secondly, we want to see comparable standards of consumer protection being established in all Member States of the European Union and, Mrs Kuneva, we greatly welcome your review of all the relevant EU legislation in this area. We are also pleased that we can act on this review in two directives, firstly in a horizontal instrument and then in a revision directive which will cover all the other areas to be dealt with.
Thirdly, we want to help achieve a situation in which we finally have clearer, simpler and therefore fewer rules in the European Union. I am turning to you now, Mr Verheugen: as Members of this Parliament we will be looking very closely at all the proposals relating to the free movement of goods from this perspective. The Toy Safety Directive will come, as will the Construction Products Directive, and I am sure we will see some movement on tractors and defence goods as well. We hope that we will make tangible progress here. We are also very much looking forward to your anticipated study on consumer labelling.
Sustainable Europe
on behalf of the PPE-DE Group. - Mr President, thank you to the Commission.
The Commission's policy is Lisbon. The Parliament's policy is Lisbon, but Lisbon is not happening. We want to know why not, we want to see progress and we want to see that monitoring and enforcement. President Barroso talked about prizes. Let us have the Barroso prize for achievement each year for the Member State that has made most progress. Why not? Give them some encouragement.
Where we do want progress is on some of the things in the programme. We obviously want it on emissions trading. We do not want to see it slipping any more than the one month he referred to. We want progress on climate change, quite clearly. We want progress both in terms of what we can do through legislative restriction on emissions and so on, but also what we can do to encourage individuals. So let us have the things like eco-labelling proposals coming forward.
We also want some progress on the information to patients - Mr Verheugen's proposal. We want to see progress on patient mobility and cross-border health. That is urgent. Otherwise, we are going to have lawyers deciding policy for us. We want to see that coming forward along with measures on patient safety, medical professionals' information, work on hospital-acquired infections, work against the counterfeiting of drugs and so forth. We want to see that mental health proposal which has been promised and has not yet appeared. It was promised for this year. Let us have it please. That is an important step.
Lastly, this week we have the very first World Diabetes Day - the UN has supported this, as have Member States, the Council and the Parliament. Let us have a bit of support from the Commission on progress on that as they see the symbol that we are going to erect in the courtyard of this Parliament tomorrow. Let that be a reminder that we want some action to support the many families, and children in particular, who suffer from that debilitating disease.
on behalf of the PSE Group. - Mr President, I am very pleased to see that climate change remains one of the key priorities of the Commission for the coming year. Here we have an awful lot to deliver and I think we should focus on that delivery.
I understand why Commissioner Dimas is delaying the publication of the ETS and the other parts of the energy package until the new year, but I hope that does not mean that we are losing our resolve on climate change. There is a certain amount of scepticism in Washington and elsewhere about how serious the European Union is about climate change. It would be a real shame at a time when we are seeing changes in Washington, on both sides, Republican and Democrat, where we are seeing changes in Australia and a willingness to begin dialogue in China and India, if we were to stumble on our reform package on climate change.
We had our summit in March but it is not enough to talk about targets. We have got to implement them. We cannot just 'talk the talk' on climate change; we have to 'walk the walk' on climate change.
You, as the Commission, cannot do that alone. You need the governments of Europe to back you, and there will be a tough debate on burden-sharing in the new year. I hope this Parliament will be involved in that debate, not just watching on the sidelines, and we look forward to seeing how we can be involved.
But you also need the support of this House, and I say to the colleagues opposite and to the Liberals: last month, on cars, you let us down on climate change because you watered down the Commission proposals. There will be another test later this morning on aviation emissions and I hope that we will have a strong package.
Finally, Mr Barroso mentioned the committee of wise men or wise people, which Mr Sarkozy wants to set up. Why cannot these wise people - yes I agree they should not be looking at institutional reform - why cannot they look at delivery, that we actually deliver what Europe promises, and then we will begin to make the reconnection with the citizens that is so often talked about.
on behalf of the ALDE Group. - Mr President, I welcome very much the emphasis given in the 2008 work programme to the importance of a sustainable European energy policy.
President Barroso spoke out about the greening of the transport sector and, of course, that is vital. However, to my mind, the really shocking statistic is that in Europe we use 40% of our energy in buildings - in heating, cooling and lighting - even though we have the technology to design and engineer our buildings to have virtually no energy requirements at all.
Therefore, I want to make a plea to the Commission to be radical in its review of the Energy Performance of Buildings Directive next year - point 2(c) of the Strategic Initiatives. Two things are needed. Firstly, the minimum energy performance requirements for new buildings should be tightened. We need to move very quickly to a passive house or 'zero carbon' standard, with no net energy requirement. Thousands of passive houses are now being built in Europe but, unfortunately, only in a few countries and regions.
Secondly and most importantly, we need to get rid of the 1 000 m2 threshold and bring all buildings with a heating or cooling requirement within the scope of the Directive. That would mean all buildings undergoing major renovation would be brought up to high energy standards. We have to look at the energy wasted in existing buildings and not just at new buildings, because 75% of the buildings which exist today will still be standing in 2050.
MEPs have been discussing the Commission's action plan on energy efficiency in the Committee on Industry, Research and Energy, and it seems to me that there is the political will in Parliament for a radical revision of the Energy Performance of Buildings Directive. I hope we can count on the Commission to come forward with some strong proposals next year so that we can stop this completely unnecessary wasting of energy in our buildings.
Mr President, we, too, welcome the Commission's vigorous efforts, the legislative programme and the work programme. The programme brings out the need to adopt measures in the transport sector that are more environmentally friendly; it highlights the Strategic EU Energy Review, the suppression of biodiversity and the marine environment strategy.
We recognise the EU's major contribution so far to the fight against climate change, about which several Members have already spoken. My only comment with regard to accepting the inevitable period of climate change we will have to undergo is that I disagree. Rather than accept it, we should put pressure on our partners to comply with the Kyoto Protocol and abide by the post-Kyoto commitments to reduce gas emissions. We Europeans should also practise what we are constantly preaching.
The European Commission also emphasises health and proposes numerous legislative and non-legislative packages. Medical insurance and quality of health services, pharmaceutical products, organ transplants, rare diseases and innovative technologies to fight chronic diseases are among the issues that the Commission intends to include in its programme. The Commission's targets are very ambitious, but we shall have to wait and see their finer detail.
Lastly, I must mention the Health Services Directive. Under what conditions will the free movement of patients and health professionals be permitted? How can we avoid a disproportionate burden on health funds? These are just some of the questions that we will have to consider in connection with this new directive.
Mr President, I welcome the Commission's work programme and I look forward with keen interest to hearing how the EU is going to meet its extremely ambitious greenhouse gas emission and energy targets.
I was recently in Washington having meetings with the members of the Congress. They are fascinated to hear about our emissions trading system and are talking about cap and trade but they are rather incredulous about how ambitious our targets are.
I am also looking forward with keen interest to hearing how we are going to further develop the common research area. As President Barroso is not here, I will forbear from commenting on the European Institute of Technology and move on swiftly to mention the Small Business Act, the Commission communication for small businesses, because there are high expectations in the small business community of this proposal. But I am bound to say that in my Member State it may cause some confusion since a non-legislative action described as an act is possibly something of an oxymoron in UK terms.
Nevertheless, the small business sector is vitally important for our economy, for innovation and flexibility, for creating jobs, and it is to be supported. But we do have this habit at European level of being strong on rhetoric and weak on actions in support of small business.
(DE) Mr President, the focus on a sustainable Europe arises, among other things, from our priority to protect the climate. There have been many references today to excessive bureaucracy, over-regulation and the violation of subsidiarity. It has also been made very clear that these arguments are invariably advanced whenever a new rule or law is unwelcome. However, in terms of effective climate protection, it is clear that if we had gone ahead 10 years ago and adopted rules to cut CO2 emissions from vehicles, the European Union would now be in a better position and we would not be under the pressure we are now feeling to bring about the effective climate protection that is required.
It is also apparent from the European Commission's various assessments that one of our decisions, namely to cut CO2 emissions by 20% by 2020, could be attained simply through compliance with legislation which is already on the statute books, and so my question to the Commission is this: what specific steps are being taken to monitor the implementation of existing legislation?
I have another question which relates to risk assessment on genetically modified organisms, which is also mentioned in the Commission's work programme. My question is this: what improvements is the Commission trying to make in this area? As we know from many debates, this is also one of the main points of criticism of our work and of legislation in this field.
(NL) Mr President, Commissioner, the cohesion and regional policies function on the basis of the regulations with which we established a seven-year framework in 2006. A total of EUR 350 billion was earmarked for growth and employment, with priority for the Lisbon objectives, and there was a specific goal in mind.
This is all well and good, you may say, but what is missing? I am missing the Fifth Cohesion Report in the plan for next year: it was promised for June 2008. The report must lay the foundations for long-term adjustments to the cohesion policy and for our plans regarding the regions and cities. In our Member States there is a trend towards renationalisation, which Parliament firmly rejects as it covers a whole range of policy areas: R&D, innovation, regional cohesion and rural policy.
In this context, I would like to address Commissioners Hübner and Potočnik. The PPE-DE Group launched the debate on the medium-term approach with a parliamentary hearing last week, quite rightly to look at the question in more depth and to bring the citizens and regions into focus in the coming years.
Finally, the move to make the new Solidarity Fund more flexible, Mr President, has been blocked by the Council, and we would like to see a breakthrough there. As far as the Commission is concerned, much more support is required.
(DE) Mr President, very briefly, I would like to list what I regard as the most important points arising from this work programme. Undoubtedly a key theme for 2008 is the Health Check for the common agricultural policy. The 2003 CAP reform should be reviewed and simplified, we all agree on that, and to that extent I hope, as rapporteur, that the important contributions that we in Parliament make to this own-initiative report will be taken into account in the ensuing legislative proposal. This Health Check must help us find the right path towards a common agricultural policy for the post-2013 period.
A further project is the planned Green Paper on Agricultural Product Quality. Quality must become an even greater focus in agriculture, and this applies to farm imports from third countries as well, which must conform to the same standards as those applicable to EU producers.
I am particularly keen on an initiative to promote the consumption of fruit in schools. This is something which we in the PPE-DE Group have been championing for some time, and we are gratified that the Commission intends to take up this initiative. Other key issues for 2008 such as the Milk Package, the 2008-2009 Budget Review, the Action Plan on EU Animal Health Strategy and the Review of Support for Less Favoured Areas will certainly make sure that there is no scope for any boredom in Parliament!
(DE) Mr President, the issue of transport and mobility is naturally also viewed as a priority in the programme for 2008. Of course, we have very clear challenges here. We must set priorities in 2008 ranging from economic efficiency, impact on the environment and, not least, the rights of users and their safety: issues which can only be touched on briefly here.
The rules on security controls at airports, for example, were introduced in response to pressure from very topical events at the time. In the PPE-DE Group, we consider that the relevant directive could now be reviewed. As to passenger rights, this issue could be dealt with conclusively if we were to focus in more detail on the rights of passengers in international coach travel as well. That would mean that in Europe, passenger rights would be covered in all modes of transport: air travel, rail and road.
As regards trans-European networks, this is a topic which we have discussed on frequent occasions in recent months. Here, of course, we face a special situation: too little money and a lot of projects, especially now that the Council has announced several new projects in recent weeks. We take the view that on the issue of trans-European networks, clear decisions must be taken in 2008, and that transboundary routes must have absolute priority so that the so-called bottlenecks disappear, allowing effective application of the principle of multimodal transport.
A swift decision must and could be reached by taking account of those countries where cofinancing is already envisaged and where the projects have got off to a good start on a technical level.
(ES) Mr President, on behalf of the PPE-DE Group, in relation to the Commission's common fisheries policy proposals we again face a number of issues the Commission has not followed up as rapidly as it should have. Suffice to say we are some years behind in securing a new regulation on technical measures in the Atlantic: this is a fundamental aspect for fisheries management that we hoped to secure by 2008, since it would be the best possible contribution by CFP to the goal of simpler legislation.
We would also like the Commission to make a start on issuing precise guidelines as to how it intends to apply the maximum sustainable yield model to EU fisheries, particularly multi-species fisheries. We feel it is important for specific legislative proposals to be put forward for eco-labelling of fisheries products since this will have significantly improve the traceability of these products and provide guarantees to prevent the consumption and sale of products obtained from illegal fishing.
Finally, following the Commission's announcement that it intends to withdraw the draft agreement with Tanzania, I must pass on the request from the sector that it do all it can to continue negotiations with this country: they are vital to provide the tuna fleet with fishing grounds in this area of Africa through a number of agreements with adjoining exclusive economic zones.
An integrated approach to migration
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, although we are discussing the programme for 2008, I would like to start by pointing out that we have made major progress in the field of home affairs policy in recent months, and I would like to pay tribute to Commissioner Frattini for that. We have Schengen, and this week in plenary we have taken major steps forward with Prüm, the Visa Information System (VIS) and data protection. This is major progress.
We cannot leave it at that, however. Now it is about the practical work for tomorrow. The key priority for all of us, on a practical basis, is to make major progress with SIS II. In the PPE-DE Group, our main concern is that after the great success of the enlargement of the Schengen area, fatigue will now set in and many Member States will slip into a state of inertia. That is something we cannot afford. We need SIS II as a major project for next year.
In the legislative sphere, I would like to touch upon the border security issue again in particular. Here, we must consider whether in future the evaluation of external border protection should no longer be carried out by Schengen members' own evaluation teams but by the Frontex agency. That is where this responsibility should lie.
I would ask the Commission to be brave and, on the proposals regarding migration, to actually define a European added value. If a proposal is submitted for a Blue Card for highly skilled workers, this should not just be a proposal that endorses national rules and applies a common label: it really has to be a European proposal. The same applies to combating terrorism. If a system for the transmission of air passenger records is established, we cannot have 27 individual rules, which we could bring in straight away; we really need a European proposal.
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, we cannot go along with a lot of what President Barroso has said, especially when he says that the Commission is being tough on illegal immigration but very generous and supportive on integration.
We can certainly agree to the directive on penalising employers who illegally employ non-Community migrant workers, but we find no trace in the programme of those legislative measures on legal migration previously announced by Vice-President Frattini. No mention is made of the Directives on seasonal workers and highly skilled workers, nor of opening up legal migration channels for unskilled non-Community workers, who constitute the majority of immigrants now present on EU soil. We believe these measures to be necessary, not least so as to combat exploitation and bring undeclared work out into the open.
The reference to a shared overall approach is fine, and one cannot fail to agree on the need to avoid having 27 different immigration policies, but we look forward to receiving some more tangible information about the European surveillance system announced in the programme. Finally, Mr President, I would recall that under the new Lisbon Treaty many of these subjects will be handled through codecision as of 1 January 2009, with this House assuming full legislative responsibility alongside the Council and the Commission. It might perhaps be useful to prepare the ground for better cooperation among the EU institutions.
on behalf of the ALDE Group. - Mr President, one point I wanted to make was very similar to what Mr Fava has just said about the absence of any major emphasis on the need for an EU policy on legal migration. We have had the proposals from Commissioner Frattini - and all credit to him - but we need great pressure to be put on Member States to respond to those proposals because the challenge of getting a comprehensive and well managed legal migration system for the EU should be up there with the challenge of climate change. It links into so many other issues, economic and social.
We should be having a summit of Prime Ministers to look at not only EU competence but also exchanges of best practice on management of migration as well as integration. I must confess I have my doubts about the emphasis that is put by the Commission on the benefits of circular migration. I wonder whether that is going to come unstuck in the same way that our experience with Gastarbeiter did many years ago. I am not sure that it is going to work out. Human beings do not necessarily leave when they envisaged that they would leave.
My last point is to raise data protection concerns about the envisaged entry-exit scheme and the electronic travel authorisation. I do not know what electronic travel authorisation will add to the visa information system, and I look forward to hearing a great deal more from Commissioner Frattini about these schemes.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, the 2004 and 2007 enlargements in which 12 new countries acceded to the Union are now behind us. It is now time to focus on the integration of all the citizens of the 27 countries and to set a common course and common challenges for Europe.
One of the points in the Commission's programme is to put the citizens first. With that in mind, future enlargements should be approached with caution and due consideration. Enlargements opposed by the citizens should be avoided. I have in mind Turkey.
As Mr Barroso pointed out, we lack a common immigration policy. I trust that the principle adopted will involve controlled immigration, carefully selected, as in the United States. After all, immigration is not simply a response to particular circumstances affecting the labour market or pensions. It involves people with whom we will have to coexist for centuries. We should select individuals who will find integrating into European civilisation a pleasure rather than an imposition.
- (EL) Mr President, Europe benefits from its immigrants, but in today's Europe xenophobia is increasing rather than diminishing. The example of Italy is fresh in our minds. In my country, Greece, an EP delegation recently saw for themselves the wretched conditions in which hundreds of immigrants and asylum seekers are detained on the island of Samos. This was in a detention centre which Ministers promised would be closed immediately, but which is still open, despite a report by an international NGO condemning it for torturing illegal immigrants. Unfortunately, in the present dangerous climate, instead of promoting the positive aspects of immigration, the Commission is responding to a climate of fear artfully created in certain sectors.
The problem you have presented us with focuses mainly on policing, and this is somewhat biased. It is necessary, of course, to combat illegal immigration. There is a need for solidarity with countries receiving huge influxes of immigrants. Proper agreements on readmission at European level and the common European protection of immigrants' fundamental rights are needed. Immigrants cannot be sent back into danger and destitution. Europe needs a serious foreign and economic policy to combat the main causes of migration, such as poverty and war, through peaceful yet tough measures. Above all, of course, a multilateral policy is needed to integrate migrants into our societies.
Instead of this, your programme equates immigration with criminality. Commissioners, you are specifically stating that the European border control system, a programme that is integrated into the framework of immigration policies, will increase the internal security of the Schengen area by preventing illegal immigration, terrorism, etc. What does security have to do with immigration, or indeed with illegal immigration? What does it have to do with terrorism? By associating these bogeys with immigration in the public imagination and in Europe's policies, I fear you are playing the game of the EU's far-right forces.
Please eliminate these dangerous attitudes from your strategy documents. There are undoubtedly criminal immigrants, just as there are English, German and Greek criminals, but the immigrants' only real crime is that they were born in poor or war-torn regions.
Putting the citizens first
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioners, ladies and gentlemen, from the point of view of budgetary control, the Commission Legislative and Work Programme for 2008 is a disappointment because key issues and problems relating to budgetary control simply do not feature in the programme.
It could be argued that this is about current management, but our concern is this: if we look at the past few years of 'current management', it is clear that in order to solve the problems, the Commission really should have adopted an agenda which went beyond current management.
We are unlikely to make any progress on the statement of assurance, although the Commission should be bringing substantial pressure to bear on the Member States here. You have our support on this issue, yet we do not see you doing this. As a result, you are very likely to fall short of your own commitments: commitments which the Commission President himself undertook personally on behalf of this Commission. He pledged to move forward towards a positive statement of assurance. We are at least as far from achieving this now as in all the years before, as we have known since yesterday evening.
When it comes to implementing the commitments, what we believe is lacking is a serious approach. The same applies, incidentally, to the Commission's legislative programme itself. You should be world champions in practical implementation, not in planning! Of the 200 items for codification announced for 2007, just 23 have actually been submitted to Parliament to date, and only six of the 43 announced new items have been tabled so far.
The question which arises is this: why are we even talking about this programme if you will not be putting it into practice? You really need to do better in 2008.
on behalf of the PSE Group. - (ES) Mr President, I wish to express my thanks to the Commission. A work programme is not just a declaration of principles, but a tool to implement specific policies.
The humblest bid to implement, however, can be a gem, and I feel the real gems in this work programme are initiatives that place the European citizens centre stage: initiatives concerning, for example, patient safety, quality of health services or reconciliation of family and professional life, as Mr Barroso said in his speech here. We would have liked to have had this in writing in the same detail as part of the work programme.
Perhaps the greatest gem of all, though, is the proposal for a directive to combat discrimination in all the Member States. We need this directive in this Year of Equal Opportunities for All because it must show that discrimination is not just a social, moral and political error, but also a waste of human resources.
The Reform Treaty states that the EU must encourage not only social cohesion but also non-discrimination. Consequently, the right directives are needed because all European countries must have the same levels of protection against discrimination. There cannot be a discrimination hierarchy. A Europe that tolerates any kind of discrimination cannot purport to be an example to anyone.
I do have one problem here, however, and that is the role of the European Parliament in this issue. All we have is its opinion, and it is rather ironic that we are encouraging equality here yet when it comes to institutions all of them are equal but some are more equal than others.
I also regret that the introduction to this work programme makes little mention of, or reference to, discrimination against, and integration of, immigrants. We call on the Commission to keep the promise it made to this House that EU action will cover all areas of discrimination.
on behalf of the ALDE Group. - (NL) Mr President, Mr Barroso's slogan is 'delivering results for Europe', but these results must also be in the area of intangible business, not only in the market.
Mr Barroso's Commission was to become the champion of citizens' freedoms and rights. That has been very disappointing up until now, but with less than two years to go perhaps there is light at the end of the tunnel. As far as I am concerned, the highlight of the 2008 work programme is the proposal for a directive on equality outside the workplace, that is, a general prohibition of discrimination.
At last the Commission is listening to what Parliament has been calling for over the last number of years. Priority must be given to this matter. However, the Commission must guarantee better compliance with the existing legislation because there is a discrepancy between the excellent anti-discrimination laws we already have and the Commission's inability to actually enforce them.
The anti-discrimination principle must also be introduced in other areas, such as inheritance taxes and wills, and the Commission must recognise modern family set-ups in this respect.
I also welcome the proposals to reinforce equality between men and women, for example by reconciling work and family life.
As regards the position of women in the labour market, the proposals for more flexibility are important. Flexibility is, as it happens, good for women. Rigid rules for the protection of employees put women at a disadvantage.
Intercultural dialogue has been highlighted as a priority. The intention is to get rid of social tensions by means of dialogue, but in reality this is often inter-religious dialogue and I therefore object to it, Commissioner. There is nothing concrete in the proposals for the coming year, and it is therefore not clear what the intercultural dialogue will be, but I fear that it might be the annual photograph of Mr Barroso with the generally conservative ecclesiastical leaders.
I would like the agenda of these ...
on behalf of the Verts/ALE Group. - Mr President, I would like to draw your attention to the following issues. First, as regards the multiannual strategy to establish an area of freedom security and justice: the draft Reform Treaty foresees the respect for the rights of persons belonging to minorities. I believe that now we really need a common European policy on minority rights and social inclusion - the recent events in Italy demonstrated this clearly. Speaking about putting the citizens first, I am sure that we have to return again to the concept of civic citizenship, which includes all permanent residents of the EU. Mr Frattini, the Commission should take a stand on this.
As regards multilingualism, European policies to promote language diversity must take into account that not only official languages exist but also regional and minority languages. These languages should benefit from multilingualism policies also.
on behalf of the IND/DEM Group. - (FR) Mr President, ladies and gentlemen, there is a kind of irony in the Commission claiming that it wants to put the citizen at the centre of the European project in its 2008 legislative programme.
It is true that the citizen, the poor lowly citizen, has never before been central to the concerns of the Brussels-Frankfurt-Luxembourg triangle, where practically all the powers will be concentrated from now on, in other words in the hands of institutions that do not even respect the fundamental principles of democracy.
How, therefore, can we claim that we are promoting the welfare of our citizens in the era of globalisation when in fact we are in the process of abandoning the principle of the republic, which is government of the people, by the people, for the people?
Caring for the citizen means respecting what he has to say. In this regard, the Lisbon Treaty is an insult to the people of our nations, because it is just a copy and paste job of the European Constitution that was overwhelmingly rejected and because it confirms the logic of the current Treaties that prohibit us from controlling the euro, from safeguarding our markets, from protecting our borders from illegal immigration and from defending ourselves in international trade negotiations.
In particular - and these remarks are intended especially for my French colleagues in all the parliamentary groups - this Lisbon Treaty does not change the dogmatic concept of competition without balances, without national interests, without frontiers and without any concern for democracy. Its Charter of Fundamental Rights, which takes precedence over the rights of individual Member States, sweeps away the notion of the Citizen of the Republic as laid down in our Constitution and replaces it with the most dangerous form of multiculturalism. As for the Citizen of Europe, no one has ever met him: in fact he does not exist.
To conclude, therefore, if anyone here is concerned about the citizen let them start by demanding a general referendum on the Lisbon Treaty.
(DE) Mr President, ladies and gentlemen, from the perspective of the PPE-DE Group in the European Parliament's Committee on Legal Affairs, I would like to make the following three points.
Firstly, we very much welcome the fact that the European Commission has included a proposal for a European Company Statute in its legislative programme for next year. This is something which this House has wanted for a very long time, and so it is very welcome indeed. What we find regrettable is that the Commission has, in effect, been forced into this course of action after we made use of the legal instrument of Article 192 and opted to present a legislative own-initiative report, despite the fact that the Commission has been aware of this problem for a very long time. Indeed, it has been mentioned repeatedly in a whole series of company law programmes ever since the days of Commissioner Bolkestein.
Secondly, we find it most regrettable that this year, the Commission suspended the process for the adoption of the Fourteenth Company Law Directive on the cross-border transfer of the registered office of limited companies. This is indeed a major problem. We expect the Commission to reconsider and include it in future legislative programmes. If this does not happen, may I make it clear here and now that we will again make use of Article 192 and force the Commission to bring forward a relevant legislative proposal.
The Commissioner's notions that for the application of the Merger Directive, it would first be necessary to set up a company in another country in order to merge with it are bureaucratic and absurd. This is not a solution that we regard as acceptable.
With a view to the next legislative term, at least, we would also like to see the Commission giving some thought to achieving progress in relation to copyright and perhaps commissioning a Green Paper on this issue.
(ES) Mr President, we are obviously extremely pleased that citizens are at the forefront of the European project, but I must point out that one of the EU's major problems is the general public's vast lack of knowledge of what the Union is. I think any of us who give talks, teach or speak on the subject witness this phenomenon.
Only the other day the media in my country referred to your colleague Mrs Ferrero-Waldner as the Swiss Commissioner. Having said this, what we need, year after year, is a specific and broad awareness campaign to bring the European project closer to citizens and to gradually raise awareness of the institutions and how they operate.
I would also ask the Commission for a more accurate definition and smoother communication with this House and the Committee on Culture and Education in relation to the European Year of Intercultural Dialogue 2008, since the website clearly has some major limitations.
Europe as a world partner
on behalf of the PPE-DE Group. - (ES) Mr President, it is true that 2008 will be an important year, as the President of the Commission said, but it will be a year of transition prior to the end of this Commission's mandate.
I think if we can draw one conclusion, it is that the Durão Barroso Commission, notwithstanding the difficult circumstances in which it was forced to handle EU affairs, was clearly equal to the task, both internally - the work programme - and in terms of its external image.
In my capacity as group coordinator in the Committee on Foreign Affairs, I am worried about a number of future international events such as the election of the next President of the United States and the repercussions of this on conflicts in central Asia, talks with a new Russian President, development of the Neighbourhood Policy and accession negotiations, assistance in the event of a statute for Kosovo, the result of the Annapolis Conference in the Middle East, the elections we all wish to see in Pakistan, the Olympic Games in China after the Communist Party Congress and the next EU-Latin America Summit in Peru.
However, Madam Vice-President, please ask the President of the Commission to reiterate our praise of the Commissioners responsible for external relations. I see that only Mr Rehn is here today and I also wish to extend my congratulations to Mr Mandelson, Mr Michel and, of course, Mrs Ferrero-Waldner.
The most important thing here is for the EU's external action to be visible and effective, and I would ask you, Madam Vice-President, to exercise extreme caution when applying the provisions of the new Treaty so as not to compromise EU achievements and successes in foreign policy.
on behalf of the PSE Group. - (NL) Mr President, most EU citizens agree that the Union must play a larger role on the world stage. The Council should play a larger role in this regard, but it is often paralysed or inefficient as a result of internal disagreements.
The Commission will hopefully set a good example this coming year, starting in Europe. In Turkey the negotiations must proceed smoothly and care must be taken to see that they stay on the right track. There is much work to do in the Balkans: Bosnia needs help to start forming a state and Macedonia needs to prepare for the start of membership negotiations. In addition, of course, the European Union will hopefully make an important contribution to the rebuilding of Kosovo and with any luck by the end of this year or some time next year a solution will have been found to the question of its status.
We very much want the Commission, however, to continue with the Black Sea initiative it has undertaken. It is very important for the European Union to strive for regional cooperation around its borders. What will the Commission do in terms of the Central Asia strategy that was recently approved by the European Council?
In this respect, I also wish to ask if we may expect further development of the energy policy that Parliament requested earlier this year. This is very important, including with regard to relations with the region I called 'zonet'.
Then there is the European Neighbourhood Policy. I think that the priority this coming year must be to conclude the negotiations with Ukraine: in this respect we hope - and Parliament will discuss this tomorrow afternoon - that a situation can be created in that country that will allow, over the coming years, for a new type of agreement, a form of association, under which Ukraine can continue the reform process with the new government towards further integration with the European Union.
In that process Moldova must not be forgotten either, as it is in need of a new partnership agreement. I hope that the Commission will also present proposals on that issue next year.
Naturally we must also look at how to handle a country like Georgia: this is something we will also debate tomorrow afternoon and we would ask the Commission to be proactive in this regard.
Finally, there has been very little progress with Russia so what can we do to move things forward? We would suggest renewed action after the presidential elections.
on behalf of the ALDE Group. - (NL) Mr President, ladies and gentlemen, to my regret I have to say that I am disappointed with the section of your legislative and work programme on Europe as a world player.
There is of course little legislation in the field of external relations, as we all know, but there is all the more work to be done for that and I find that what has been written on the subject, with a couple of exceptions, is in fact grossly inadequate.
There is obviously also difficulty in clearly identifying Europe's fundamental problem when it comes to foreign policy. The text glibly states that Europe is a world leader in the fight against poverty, the promotion of sustainable development, human rights and governance, and so on and so forth. That may well be, but it is not perceived as such by the rest of the world, certainly not by the EU Member States, and I hear very many complaints that it is not so.
What is true, however, is that the European Union is the largest provider of all these things that are listed. Reflecting this in our image as a world leader, as a body that takes the lead on the global stage, is something else entirely.
I am encouraged by the positive direction of the programme's proposals concerning Africa. I feel, for example, that the proposal to establish trilateral discussions between the EU, Africa and China is particularly hopeful and positive. I also think that the proposals to make greater efforts to promote economic development in Africa is just as important. We are thus moving in the right direction, although there are still not enough specific goals.
on behalf of the UEN Group. - (PL) Mr President, the year 2008 will differ from the current year in that it will not bring a further enlargement of the Union. The coming year will, however, provide an opportunity to develop economic and political relations between the Union and a number of important countries in Asia, Africa, Latin America and also for instance in the South Caucasus, as previous speakers have already mentioned.
We must keep two Union priorities in mind. Firstly, participation in peaceful stabilisation, notably in the Middle East and South Asia. Secondly, exerting pressure on all our partners to ensure that the development of our bilateral relations in the areas of economics and politics is linked to respect for human rights. This applies to each and every one of our partners, regardless of whether the particular country concerned is a poor African or Asian one, powerful Russia or fast-developing China. These two areas, the political and economic on the one hand and human rights on the other, cannot be torn asunder and dealt with separately.
on behalf of the GUE/NGL Group. - (DE) Mr President, 'Europe as a world partner' is a very nice heading for the Commission programme, but what we are really talking about is the European Union, not Europe, and it is presumptuous to use this heading at all, for Europe is far greater than just the European Union.
The EU wishes to present itself as a world partner, and the Commission's programme is very honest about this: it talks about a foreign policy to project, promote and protect - and therefore assert - Europe's interests and values successfully. How is that supposed to happen? The answer, increasingly, is by using military means! The European Union is now a military actor all over the world. On paper, this is to provide assistance to people, but in practice, EU interests, or the interests of EU Member States, are being asserted by military means. Congo is a good example. The EU's military intervention there has ensured that Joseph Kabila, an autocrat who is acceptable to the EU, is now in power, backed by elections, and his opponent has been forced into exile. A brutal war has erupted in Eastern Congo, with some 350 000 people forced to flee their homes.
The EU's military intervention in Chad, too, has primarily served to bolster the position of military ruler Idriss Déby, an old friend of France. This type of EU military operation is simply a continuation of Member States' neo-colonial policies. It seems that it is difficult to voice unadorned criticism of political friends. Pakistan is a case in point at present. The basis for all of this is the Reform Treaty, which makes a clearly militarised EU policy possible. The next issue is Kosovo, and we are seeing what can happen there. Individual Member States have already announced that they intend to recognise Kosovo on a unilateral basis.
I urge the Commission to reject such measures unequivocally and not to condone any unilateral recognition of Kosovo.
Mr President, at the risk of upsetting Commissioner Dimas again, I will repeat some of the words I said last night. Only legislate, Commission, please, where it is needed in the new work programme. Enforce the regulations that we already have in place and enforce them right across the European Union. Do not bring in policies which actually discriminate against industry, business, opportunities within the European Union.
Commissioner Barroso mentioned something very close to my heart on the Committee on International Trade, and that is trade defence instruments. Use them where it is necessary to protect the health and safety of consumers in the European Union but do not use them as a protectionist measure. We live in, as he quite rightly said, a global economy, and I look forward to seeing that.
With regard to Commissioner Mandelson, I wish him well in the WTO Doha Agreement and I hope that we can move agriculture forward with the US and the European Union to ensure we get a settlement, building on things like Euromed, which are very important to the European Union. We have agreements with Morocco and we must look at these sort of situations. The US has just put in a free trade agreement on that.
Finally on EPAs: just over a month ago, Trade Commissioner Peter Mandelson was standing strong on his commitment to conclude EPA negotiations by December. Let us hope that he has relaxed his position and will move forward on that.
(IT) Mr President, ladies and gentlemen, we are aware of the context and constraints affecting the Commission in the field of foreign policy, and so we are grateful for the efforts it has made, for example, to ensure that aid continues to reach the Palestinian people after the dramatic turn taken by events following the legislative elections. On this subject, we would suggest to the Commission that it prepare as of now for possible future scenarios, whether the Annapolis conference is a success - as we hope it will be - or a failure.
On the neighbourhood policy, as has already been said, we would quite frankly have expected more than the brief progress report given in the text of the programme. A debate has begun on the future of our Mediterranean policy - I do not know whether President Sarkozy will choose to broach this topic in his speech today - and the Commission should without doubt undertake a more detailed assessment of these policies. It should also make proposals for the future, involving this House rather more than it has done in the past, given that tomorrow we are to discuss Parliament's report on the neighbourhood policy.
Furthermore, we would urge greater consistency between internal EU policies - such as agriculture, fisheries, trade and immigration - and our development cooperation policies with the poorest countries, especially in Africa.
Finally, the reference to Latin America strikes us as very weak. We would honestly expect relations between the European Union and this major continent to feature more prominently on Europe's agenda, given that Latin America is so crucial to decisions on the environment as well as to other policies such as trade and energy. Those, then, are the main points I wished to highlight on behalf of my Group.
(NL) Mr President, I am speaking here as our group coordinator in the Committee on Development. It will therefore not surprise you that I wish to congratulate the Commission on emphasising prosperity, solidarity, security, freedom and strengthening Europe in the world.
All these things are directly relevant to the situation in poor countries. Poverty, war and instability in developing countries have a direct impact on our continent. Showing solidarity and support for poor countries is not only in the interest of these countries but in the interest of Europe itself. It is only by cooperating with poor countries that adequate solutions to problems such as migration, energy and climate change can be found. Indeed, as the Commissioner says, a comprehensive and coherent approach is needed at once.
Mr President, it is precisely in this context that it is so important for Europe and Africa to work together towards a joint EU-Africa strategy for Africa's development. This will be defined at the Africa summit in Lisbon in December. I hope that it will be a good example of a new way of cooperating.
As regards the effectiveness of our policy, I firmly believe in the importance of quality control and impact assessment, and the need to cut red tape. I hope that in this way Parliament and the Commission can work well together and that the Commission will therefore keep us apprised of the situation in a regular and timely fashion, as indeed it should.
Vice-President of the Commission. - Mr President, I should first like to express my thanks to all of you for your comments, whether detailed or general, whether critical or supportive of the Commission's proposal for the work programme for next year. The scope of this discussion illustrates also the scope of all the tasks and missions and activities of the European institutions. It ranges from comments on fisheries policy or fishing agreements with Tanzania to the peace process in the Middle East - the whole range of activities that we are engaged in.
I think also that this debate underlines that the overall objectives that the Barroso Commission has set itself remain valid and urgent. It has to do with prosperity, security, solidarity and - in everything we do - the role of the European Union on the global scene. This also came out very clearly in the last statements.
I have now followed this procedure and engaged with the European Parliament, in the committees and also here in plenary. I think we can say that the way this procedure has improved has also improved the quality of our proposal for a new legislative and work programme. I appreciate also that all my fellow Commissioners have visited their committees; I think that we have appreciated this highly in some of the details that we have been able to add or change in this process. I hope that we can continue to make it even more political, and your comments have shown that we are here to discuss the political content and the overall balance. It also comes out clearly that the various political groups might have different views on this overall balance.
I would like to comment on the content in relation to four or five particular issues. First of all these issues come back almost every week on the agenda of the European Commission. To start with the Lisbon Process and the growth in jobs: I think, for the first time, we are getting very visible results. It is not correct to say that this is a total failure and that we cannot see improvements. We have created a clearer focus for the Lisbon Agenda. We have created more of a political ownership and we have a kind of scoreboard where we make country-specific recommendations - positive or negative comments on what each and every Member State does. This continues to be the way forward: more focus, more political ownership, higher visibility of the actions. This is a long-term goal, a long-term objective of the European Union, but we have to continue to put pressure on Member States to deliver.
Another area concerns social issues and the social agenda which, judging by their comments, is of concern especially to the PSE Group in Parliament. Here, we also had some specific questions on services of general interest. The Commission has long recognised the importance of services of general interest and we have had years of debate on this particular issue.
We are very pleased that the Treaty of Lisbon and the Protocol on services of general interest have been agreed. Next week, and as part of our review of the internal market, the Commission will adopt a communication outlining how we will deal with services of general interest. I hope that Parliament will study our communication very seriously, together with its accompanying documents explaining how and when state aid rules apply to these services of general interest, and also how public procurement rules apply.
Let me be clear in saying that the Commission does not want to close the debate. It wants the debate to focus on the problems at stake so that we can also concentrate our efforts on providing concrete solutions. So this discussion will continue and we hope for the contribution of Parliament in this debate.
The other big issue where I thank you for your detailed comments has to do with energy.
(The President interrupted the speaker to call for quiet in the Chamber.)
I will not be able to go into all the details that have been mentioned in this debate; I am sure that the dialogue will continue in the relevant committees and the European Parliament as well. Just to repeat what is in our proposal: in the energy package are four different initiatives. You have touched upon that because it is a policy paper concentrating on the internal energy market, on security of supply and technological developments.
There will be a revision of the Oil Stocks Directive. There will be a complete review of the Directive on the energy performance of buildings; this was a particular question during this debate. There will also be a review of the Energy Taxation Directive, as taxation can be used to favour environmentally-friendly consumption.
The next issue that we find constantly at the top of our political agenda, not only in the European Commission but I am sure also in this House and in all governments around Europe, is of course migration.
President Barroso explained very clearly how we address this issue. I can assure you that almost every week, thanks to our colleague Mr Frattini, we find this issue on the Commission's agenda, with discussions on stream and proposals on stream to address the issue of migration. You know that the policy on legal migration will not be represented next year because we have already adopted a number of proposals on legal migration, so this is not the main focus for next year.
However, there will be two priority initiatives in 2008: there will be a directive on the conditions of entry and residence of seasonal workers and there will also be a directive on the entry, the temporary stay and residence of intracorporate transfers and remunerated trainees. That is what you can expect in this particular area.
On the principal position of the Commission on these issues, I would just refer you to what President Barroso said in the debate. Therefore, you will find that these issues remain at the top of our agenda for next year.
On the external front - because you also mentioned the whole range of external issues and the activities and events where the European Union is expected to participate and play an important role - we have three strategic initiatives for next year. We have a strategy paper on enlargement; we have a series of reports on the progress made in the European Neighbourhood Policy - since many of you mentioned that - and we also have a communication on concrete follow-up measures to the EU-Africa strategy. Therefore, we will have ample opportunities to discuss the external issues during next year.
I can tell you, since this is the second Commission mandate on my part, that I see much more focus - and this has been mentioned in the debate - on implementation. We have a daily struggle to make sure that we focus on implementation, and a legal act is only as good as its implementation. This is where we will continue to focus.
I can also tell you that it is not true that we are not reaching out. If we look at the latest Eurobarometer figures, they have never been so positive towards the concrete results that we have been able to deliver. When the debate in the European Parliament and the concrete delivery become visible and the results become visible to the citizens, that is when we will also see our democratic legitimacy increased, and that is what we have to focus on.
We will also add a citizens' summary to our proposals for next year. Before the end of this year we will present a new internet strategy, since some of you have asked for this. At the beginning of next year we will also come with a new audiovisual strategy. It is important that we focus together on a number of communication priorities, and you will see proposals for interinstitutional communication priorities in our work programme.
Finally, next year is the Year of Intercultural Dialogue, which will be launched under the Slovenian Presidency at the beginning of January. There will be a prelaunch in December, with participation from the European Parliament, and we expect the active involvement of the European Parliament throughout the year.
I thank you again for this debate. If some issues about which you feel strongly are missing from the legislative and work programme, that does not mean that they have been put aside: the Commission will continue to provide monthly planning updates, including initiatives that have not been highlighted or initiatives which become necessary to respond to unforeseen events.
The dialogue between you, in the European Parliament, and the Commission does not stop today: we will continue working together in the positive spirit that has characterised this whole exercise and procedure and our shared ambition expressed in the work programme. I see that we diverge less than we converge and that we have a similar view on the overall objectives and priorities for the year 2008. I also hope that your motion for a resolution will endorse it and we will provide an excellent basis for continued cooperation.
(Applause)
I thank colleagues for their contributions to the debate, the College of Commissioners for their presence and especially Mrs Wallström for her charm and her courage.
The debate is closed.
The vote will take place during the December part-session.
Written statements (Rule 142)
in writing. - Mr Nassauer's speech verged on equating the volume of legislation with the amount of bureaucracy. This is, to put it mildly, simplistic. European legislation that creates a single set of common rules for the common market - instead of 27 contradictory and divergent rules - makes life easier for businesses and cuts bureaucracy. Legislation which protects public health or the environment may cost money in the short run but saves far more in the long run.
Of course we all want to avoid unnecessary red rape and bureaucracy, but to give the impression that all legislation is unwelcome because it inevitably causes bureaucracy is ridiculous.
in writing. - (HU) Ladies and gentlemen, Mr President, I welcome the European Commission's work programme for 2008, which defines the future of the Union and the next steps in its development. I feel it is important to emphasise that the document must contain not only principles but also specific recommendations, in the interests of essential action in European politics, especially in the area of social policy. The emergence of ever-increasing immigration in recent years is a big challenge for all the countries of the EU. There are not yet any adequate answers for dealing with the social and economic problems related to this.
I agree that the working papers include an integrated approach to migration and press for appropriate management of the movement of labour that is essential for economic development. Europe needs immigrant labour, but in spite of this they are regularly affected by discrimination and various atrocities. We cannot renounce the fundamental requirements of humanity and benevolence in our European migration policy. Reception programmes for refugees must include the employment, training and full integration of immigrants into European society at a human level, and above all the fight against xenophobia and racism.
Legal migration must be supported, and at the same time effective action needs to be taken against illegal immigration and human trafficking. It would be necessary to prepare a common European refugee policy in order to achieve all this.
Better, more comprehensible legislation, applied consistently, is necessary for this, and for the Union to win the confidence of citizens.
in writing. - I welcome the Commission's presentation of its work programme for 2008. I believe its approach to the challenges currently faced by the EU, such as the volatility in financial markets, combating climate change and ensuring energy security underlines that the EU can achieve together what no one Member State could achieve in isolation. Only by providing leadership and deliver results in these areas can the EU be assured of its citizens continued confidence.
However, I would sound a note of caution about the Commission's approach in two particular areas: I believe that moves to develop an EU-wide tax base are misplaced. Taxation policy remains an exclusive competence of Member States and the proposed CCCTB, despite contentions from its proponents, seeks to undermine Member States' competence in this area. I believe this will lead to tax harmonisation by default and I would be completely opposed to such a move. Such divisive initiatives only serve to create divisions between Member States and undermine citizens' confidence in the European project.
Secondly, I believe that it is critical that the Commission strikes the correct balance in the forthcoming "health check" on the CAP and the parallel debate in relation to the EU's budget.